DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment	
The amendment filed March 7, 2022 has been entered. Claims 1-16 remain pending in the application. Claims 1 and 3-16 are noted as currently amended and claim 2 is noted as cancelled. Applicant’s amendments to the specification and claims have overcome every objection and 112(a) and (b) rejection previously set forth in the Non-Final Office Action mailed January 10, 2022 and all objections and rejections therein have been withdrawn. Additionally, the amendment removes all limitations that invoked 112(f), and as such, the claim limitation interpretations are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 9 recite a process/system executing a process of evaluating an operator’s performance, the process including the steps of determining the data of the specific time range which at least partially overlaps with the arbitrary time range indicated by the time range information based on the evaluation unit information and calculating an index value of a skill of the operator for one or more evaluation items based on the data of the specific time range. The recited steps, under their broadest reasonable interpretation, are an observation made of the acquired data and an evaluation performed by comparing an operator’s performance based on time completing a task and non-operation time. The recited steps, as drafted, are a process that is a method of applying an abstract idea, specifically mental processes (observation and evaluation) capable of being performed in the mind, but for the recitation of the additional elements of acquiring time range information, extracting data of a specific time range, and outputting index information. If claim limitations, under their broadest reasonable interpretation, include a mental process, the limitations fall under the abstract ideas judicial exception. Accordingly, claims 1, 8, and 9 recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional steps are acquiring time range information, extracting data of a specific time range, and outputting index information. The additional steps are insignificant extra-solution activity as, under their broadest reasonable interpretation, the additional steps are receiving input data (acquiring, see paragraphs 0061-0062, 0088 which disclose the acquiring time range information includes the device pulling the evaluation units, information, and time range based on the user input to the input part), processing the data (extracting, see paragraphs 0064-0066, 0089 which disclose the step of extracting data being to access and process the data acquired by the acquisition part/step), and outputting/displaying data related to the practice of the abstract idea (see paragraphs 0076-0077). The other additional elements are a memory [claim 1], a processor [claim 1], a non-transitory computer readable storage medium [claim 9], and a computer [claim 9] which under their broadest reasonable interpretation is a generic computing device used to apply the abstract idea. As such, the additional element falls under the “apply it” limitation of the judicial exception. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of acquiring time range information, extracting data of a specific time rang, and outputting index information are insignificant extra-solution activity performed before and after the abstract idea (determining the data and calculating an index value (evaluation)). The additional elements of a computer, processor, memory, and non-transitory computer readable medium are a generic computing device and its functions/instructions used to apply the judicial exception and therefore fall under the “apply it” limitation of the judicial exception and do not amount to significantly more. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea. Therefore, claims 1, 8, and 9 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 3-7 and 10-16 are dependent from claim 1 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example: 
The limitations of claims 3-5 and 10-12 are further clarifying how the extraction part determines the data of the specific time range to be extracted. As discussed above, the step of extracting data from the operation status data is processing data which is a pre-solution extra-solution activity before the performance of the abstract idea (calculating the index value). As such, the extra-solution activity does no amount to significantly more as they do not impose meaningful limitations on practicing the abstract idea from claim 1, and the same analysis of the independent claim is therefore applicable on these claims.
The limitations of claims 6 and 13-16 depend from varying claims but recite the same steps of displaying the operation status data and acquiring a user input based on the displayed data. As such, both steps, under their broadest reasonable interpretation, are extra-solution activities (displaying data and receiving inputs) that do not amount to significantly more than the judicial exception as they do not impose meaningful limitations on practicing the abstract idea from claim 1. As such, the same analysis of the independent claim is therefore applicable on these claims.
The limitation of claim 7 further clarifies the step of displaying the operation status data and therefore recites the same extra-solution activity as claim 6 from which the claim depends. Therefore, the limitation does not meaningfully limit the practice of the abstract idea. As such, the same analysis of the independent claim is applicable on this claim.
Accordingly, claims 2-7 and 10-16 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP H0855103), hereinafter referred to as Yoshihiro, in view of Inoue et al. (US PGPub 200530216326), hereinafter referred to as Inoue, and further in view of Gooch (US PGPub 20070192157).
In regards to claim 1, 8, and 9, Yoshihiro teaches a skill evaluation device (Paragraph 0001) comprising: 
a memory (Paragraph 0012; Fig 1, Ref 12);
a processor, coupled to the memory and configured to (Paragraph 0012; Fig 1, Ref 11):
acquire time range information (Paragraph 0009 discloses the device recording a user’s operations within a time interval) indicating an arbitrary time range (Paragraph 0009 teaches the time interval of the user’s performance is arbitrary) and evaluation unit information indicating an evaluation unit of the skill (Paragraph 0020 teaches the system retrieving event (operation) information and determining (indicating) the event type (evaluation unit)); 
extract data of a specific time range (Paragraph 0009 discloses a “frequency distribution” which is the specified operational time) determined based on the time range information from operation status data (Paragraphs 0009, 0014 disclose observing a user’s operations and recording the same (operation status data)) indicating an operation status of an operator in a time series (Paragraph 0020 discloses that the frequency distribution includes the time between operations of subsequent operations (time series)); 
determine the data of the specific time range (Paragraphs 0009, 0014 disclose the frequency distribution (specific time range) being obtained with the event information sampling of the time range) which at least partially overlaps with the arbitrary time range indicated by the time range information based on the evaluation unit information (Paragraph 0014 teaches the frequency distribution and sampling time occurs within the observed time range (arbitrary time range) based on the determined event type),
calculate an index value of the skill of the operator (Paragraphs 0009, 0015 disclose calculating a skill index value corresponding with the skill level of the user) for one or more evaluation items (Paragraph 0020 discloses the system determining event type (operation type)) based on the data of the specific time range (Paragraph 0022 discloses that the event type is used to determine the appropriate frequency distribution from which the variance value that becomes the skill index is calculated). 
Yoshihiro does not expressly teach output index information indicating the index value and wherein the evaluation unit is selected or inputted by a user.  However, Inoue teaches output index information indicating the index value (Paragraph 0032 discloses registering (outputting) the skill value to a second database which can be displayed by the device (see paragraph 0023).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro to incorporate the teachings of Inoue by incorporating the step of outputting the index value/information to a second database and displaying the data, as both references and the claimed invention are directed to employee performance evaluation systems using time tracking to evaluate performance. As these are all performance evaluation systems, it would have been obvious to incorporate the step of outputting and displaying the calculated index value information of Yoshihiro as both Yoshihiro and Inoue have skill index values. One of ordinary skill in the art would modify Yoshihiro by incorporating the step of outputting the index information after the calculation step in order to provide users and managers a display of the calculated information. Upon such modification, the method and system of Yoshihiro would include output index information indicating the index value by the computing device/processor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Inoue with Yoshihiro’s system and method in order to provide users and managers with the skill level/value information in order for employee performance to improve.
Yoshihiro in view of Inoue does not explicitly teach wherein the evaluation unit is selected or inputted by a user. However, Gooch teaches a system for tracking and measuring a worker’s performance on tasks by tracking the flow of work including wherein the evaluation unit is selected or inputted by a user (Paragraphs 0098-0099, 0110 teach the users can select a specific task or process to input data including measuring time for the selected process or task).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro in view of Inoue to incorporate the teachings of Gooch by incorporating the step of a user inputting/selecting the process or task to evaluate, as the references and the claimed invention are directed to employee performance evaluation systems using time tracking to evaluate performance. As these are all performance evaluation systems, it would have been obvious to incorporate the step of a user selecting or inputting the task or process to be measured or evaluated. One of ordinary skill in the art would modify Yoshihiro in view of Inoue by incorporating the step of a user inputting or selecting a manufacturing process or evaluation unit from a task or process list or inputting a new task or process that is then the evaluation unit for the process. Upon such modification, the method and system of Yoshihiro in view of Inoue would include wherein the evaluation unit is selected or inputted by a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Gooch with Yoshihiro in view of Gooch’s system and method in order to provide users and managers with the ability to specify what processes or tasks to evaluate and improve business and employee performance (Gooch paragraphs 0003, 0080).
In regards to claim 3, Yoshihiro does not teach wherein the processor further is configured to determine, as the data of the specific time range, data within the arbitrary time range indicated by the time range information excluding data unassociated with the evaluation unit. However, Inoue further teaches wherein the processor further is configured to determine, as the data of the specific time range, data within the arbitrary time range indicated by the time range information excluding data unassociated with the evaluation unit (Paragraphs 0008, 0020 teach a skill evaluation system having different kinds of checks/repairs (operations/evaluation units) that can be selected within the system and the system provides the skill level for each check/repair (unit) based on the operation time of the mechanic (operator) vs. the databased average time the operation should take to complete while ignoring the other checks/repairs not selected).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshihiro by incorporating the teachings of Inoue to include wherein the processor further is configured to determine, as the data of the specific time range, data within the arbitrary time range indicated by the time range information excluding data unassociated with the evaluation unit, as both references and the claimed invention are directed to employee performance evaluation systems using time tracking to evaluate performance. Additionally, it would have been obvious to one of ordinary skill in the art to include the step of excluding data unassociated with the evaluation unit in order to provide users and managers with accurate and specific skill evaluation information for the relevant/selected skills (units).
In regards to claims 4 and 10, Yoshihiro further teaches wherein t the processor further is configured to determine, as the data of the specific time range, data associated with the evaluation unit (Paragraphs 0013, 0020 teach the system extracting and reading the event information (data associated with the evaluation unit)) within a predetermined period adjacent to the arbitrary time range indicated by the time range information (Paragraph 0020 teaches the frequency distribution (based on the selected event type therefore predetermined) which is based on time between operations (adjacent to the operations)).
In regards to claims 5, 11, and 12, wherein the processor further is configured to determine, as the data of the specific time range, data associated with the evaluation unit (Paragraphs 0013, 0020 teach the system extracting and reading the event information (data associated with the evaluation unit)) within the arbitrary time range indicated by the time range information (Paragraphs 0014, 0020 teach the system sampling time (time range information)) for the event information during the time range and including that as part of the evaluation).
In regards to claims 6, 13, 14, 15, and 16, Yoshihiro does not expressly teach comprising a display coupled to the processor and configured to display the operation status data, wherein the processor further is configured to acquire the time range information inputted from an input operation of the user based on the operation status data displayed on the display. However, Inoue further teaches comprising a display coupled to the processor (Paragraph 0023; Ref 13 shows a terminal device which includes displaying results) and configured to display the operation status data (Paragraph 0023, 0036 teach the terminal device being capable of showing the results of the system operation including accessing (thereby displaying) and searching the database for skill values and maintenance schedules (operation status)), wherein the processor further is configured to acquire the time range information inputted (Paragraph 0026, 0031 teach the measured operation time (time range information) inputted by a user into the terminal device and processed (acquired) by the processor) from an input operation of the user (Paragraph 0023; Ref 13 teaches the terminal device includes a mouse and keyboard for inputting) based on the operation status data displayed on the display (Paragraph 0036 teaches the user checking the schedule (displayed status data) for assigning and recording the check/repair tasks (operation data)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshihiro by incorporating the teachings of Inoue to include comprising a display coupled to the processor and configured to display the operation status data, wherein the processor further is configured to acquire the time range information inputted from an input operation of the user based on the operation status data displayed on the display, as both references and the claimed invention are directed to employee performance evaluation systems using time tracking to evaluate performance. Additionally, it would have been obvious to one of ordinary skill in the art to include the step of displaying data and acquiring inputted data in order to provide users and managers with the appropriate evaluation information and displaying the same for improvement and reference.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro in view of Inoue and Gooch as applied to claim 6 above, and further in view of Ishida et al. (US PGPub 20110022432), hereinafter referred to as Ishida.
In regards to claim 7, Yoshihiro as modified by Inoue and Gooch does not explicitly teach wherein the display part displays the operation status data for each of a right hand and a left hand of the operator. However, Ishida teaches wherein the display (Paragraph 0148 teaches an output device such as a display) displays the operation status data for each of a right hand and a left hand of the operator (Paragraphs 0128-0129; Figs 3, 4 show the location (operation status data) of the left and right hand including the action being performed (operation) (Ref 122b))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro in view of Inoue and Gooch to incorporate the teachings of Ishida by incorporating the step of displaying the operation status of each hand, as all of the references and the claimed invention are directed to employee performance evaluation systems using time tracking. As these are all performance evaluation systems, it would have been obvious to incorporate the step of displaying the operation status of each hand in order to provide a more comprehensive evaluation information. One of ordinary skill in the art would modify Yoshihiro in view of Inoue and Gooch by incorporating the step of displaying the operation status of the left and right hands. Upon such modification, the method and system of Yoshihiro in view of Inoue and Gooch would include the display displays the operation status data for each of a right hand and a left hand of the operator by the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Ishida with Yoshihiro in view of Inoue and Gooch’s system and method in order to provide users and managers with a more comprehensive and complete operation status data display including itemized data on the left and right hands to improve employee performance.
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. Specifically, Applicant’s arguments include arguments with respect to 35 U.S.C. 101 and 103.
With respect to Applicant’s arguments in regards to 35 U.S.C. 101, Applicant states, on page 11 of Remarks, “The functions involve the tangible element such as “processor”, which cannot be simply carried out by a human, or considered as mathematical concepts or mental processes” as detailed in the rejection above the “tangible elements” are additional elements to the claimed limitations which do recite abstract ideas and are merely generic computing devices for implementing the abstract idea. Analysis under 101 is performed on the claims as a whole so while a “processor” is not an abstract idea, the recited limitations discussed above are and are performed using the tangible elements which fails under 101 as discussed above. Additionally, on page 12, Applicant argues “the amended claims do not recite fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people”, however as discusses above, the claims recite abstract ideas under mental processes not those argued by applicant, so the argument is moot. Finally, on page 13, Applicant argues that calculating an index value integrates the claims into a practical application, however as discussed above, calculating an index value is an abstract idea and therefore cannot integrate another abstract idea into a practical application (see MPEP 2106). Applicant also argues that extracting data of a specific time range is not well-known in the field of skill evaluation, but based on the prior art rejection above, the concept is well-known, routine, and conventional and therefore does not amount to significantly more than the abstract idea of the claimed invention.
With respect to Applicant’s arguments in regards to 35 U.S.C. 103 on pages 15-16, Applicant argues that the “event type” of Yoshihiro is different from the evaluation unit and the evaluation items of the instant application and the two are different from each other. With respect to the evaluation unit and evaluation items being different, Examiner notes paragraphs 0062 and 0067 of the instant application provide exemplary embodiments of the evaluation unit and evaluation items which both can be “a specific operation”, so the evaluation unit and items can be taught by the same limitations/prior art reference. Additionally, with regards to the event type being different from the evaluation unit and items because the amended application claims the evaluation unit is selected or inputted by a user, Applicant’s argument is persuasive, but a new ground of rejection is made in view of Yoshihiro in view of Inoue and Gooch with the new reference, Gooch, teaching selection/input by a user.  
Conclusion
Accordingly, claims 1 and 3-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715